[Cite as Travis v. Trumbull Cty. Sheriff, 2017-Ohio-8948.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


HAROLD TRAVIS,                                           :   PER CURIAM OPINION

                 Petitioner,                             :
                                                             CASE NO. 2017-T-0085
        - vs -                                           :

TRUMBULL COUNTY SHERIFF,                                 :

                 Respondent.                             :


Original Action for Writ of Habeas Corpus.

Judgment: Petition dismissed.


Harold Travis, pro se, Trumbull County Jail, 150 High Street, N.W., Warren, OH,
44481 (Petitioner).

Dennis Watkins, Trumbull County Prosecutor, Administration Building, Fourth Floor,
160 High Street, N.W., Warren, OH, 44481 (For Respondent).



PER CURIAM.

        {¶1}     Petitioner, Harold Travis, petitions this court to grant a writ of habeas

corpus, directed to respondent, Paul Monroe, Sheriff of Trumbull County. Respondent

has neither answered, nor moved to dismiss. We dismiss the petition, sua sponte.

        {¶2}     Evidently Mr. Travis is being held in Trumbull Case No. 2015 CR 00161.

We can take judicial notice of the trial court’s docket. In that case, the Trumbull County

Grand Jury returned an indictment against Mr. Travis August 5, 2015, charging him with

felonious assault, two counts of kidnapping, extortion, and having weapons under
disability. Bond was set at $100,000, along with electronically monitored house arrest.

On or about March 13, 2017, the state moved to revoke Mr. Travis’ bond, and for a

warrant to issue for his arrest. The trial court granted the motion that day, and a warrant

issued for Mr. Travis arrest on or about March 14 or 15, 2017.

       {¶3}   Mr. Travis also petitions this court to grant a writ of habeas corpus,

directed to respondent, Paul Monroe, Sheriff of Trumbull County, in case number 2017-

T-0084 which concerns Trumbull Case No. 2016 CR 00580. We will deal with that

petition in a separate opinion.

       {¶4}   In his petition, Mr. Travis alleges his religious rights are being violated due

to his present incarceration. He further alleges that he should be granted bail, and/or

that the bail required is excessive.

       {¶5}   In State ex rel. Reeves v. Sloan, 11th Dist. Ashtabula No. 2016-A-0038,

2017-Ohio-619, ¶8, we stated:

       {¶6}   “‘Habeas corpus is an available remedy only in “certain extraordinary

circumstances where there is an unlawful restraint of a person’s liberty, notwithstanding

the fact that only nonjurisdictional issues are involved, but only where there is no

adequate legal remedy, e.g., appeal or postconviction relief.” State ex rel. Jackson v.

McFaul, 73 Ohio St.3d 185, 186 * * * (1995), citing State ex rel. Pirman v. Money, 69

Ohio St.3d 591, 593 * * * (1994). “Additionally, habeas corpus lies only if the petitioner

is entitled to immediate release from confinement.” Jackson at 188, citing Pewitt v.

Lorain Corr. Inst, 64 Ohio St.3d 470, 472 * * * (1992); R.C. 2725.17.’ (Parallel citations

omitted.) State ex rel. Williams v. Goodrich, 11th Dist. Ashtabula No. 2012–A–0060,

2013–Ohio–3474, ¶ 16.”




                                             2
       {¶7}   In order to be entitled to habeas relief, the petitioner must state with

particularity the extraordinary circumstances entitling him or her to relief. McBroom v.

Russell, 77 Ohio St.3d 47, 48 (1996). Mr. Travis has failed to do so. He does not

explain how his incarceration violates his religious beliefs. He was granted bond, which

was then revoked. He does not tell us why, or why such revocation is unfair.

       {¶8}   Further, a petition for habeas corpus must conform to the requirements of

R.C. 2725.05 to avoid dismissal.        The instant petition does not.      R.C. 2725.04(D)

requires the petitioner to attach a copy of the commitment papers. Mr. Travis did not.

Failure to do so mandates dismissal. State ex. rel. Arroyo, 142 Ohio St.3d 541, 2015-

Ohio-2081, ¶3.

       {¶9}   Further, a petitioner for habeas relief must also comply with the

requirements of R.C. 2969.25.        See, e.g., Arroyo, supra, at ¶4.       R.C. 2969.25(A)

requires that the petitioner attach an affidavit detailing each civil action he or she has

filed in state or federal court for the previous five years. Mr. Travis did not.

       {¶10} The petition for a writ of habeas corpus is dismissed.




CYNTHIA WESTCOTT RICE, P.J., DIANE V. GRENDELL, J., COLLEEN MARY
O’TOOLE, J.,

concur.




                                              3